Citation Nr: 1341165	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-19 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 24, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to April 1983 and February 1984 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, that denied the Veteran's claim of entitlement to medical expense reimbursement.  A videoconference hearing before the undersigned Veterans Law Judge at the RO was held in October 2009.  The hearing transcript is of record.

In December 2009, the Board remanded the claim for additional development. 

Review of the electronic claims folder (efolder) found within the Virtual VA paperless claims processing systems includes the Informal Hearing Presentation submitted by the Veteran's representative.  No other pertinent documents that are not already associated with the physical claims folder are of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran incurred medical expenses as a result of treatment at a private hospital on July 24, 2006; these services were not authorized prior to receipt.

2.  VA facilities were feasibly available.






CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on July 24, 2006 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2013).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

VA provided the Veteran with initial VCAA notice regarding his claim, in correspondence sent in May 2007 after the initial decision.  The timing deficiency was cured by readjudication of the claim in a January 2008 statement of the case (SOC) following VCAA notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The letter did not specifically discuss the criteria applicable to establishing reimbursement or repayment of unauthorized medical expenses, set forth at 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).

Here, the omission of the specific regulations regarding reimbursement of medical claims did not affect the essential fairness of the adjudication in this instance because the defect was cured by actual knowledge on the part of the claimant.  In January 2007, the VA Medical Center in Tampa, Florida informed the Veteran of the specific reasons for its denial of the claim.  The Veteran demonstrated actual knowledge of these missing requirements as found in his statements contained in his notice of disagreement, substantive appeal and hearing transcript.  Hence, actual knowledge has been demonstrated, and the Veteran was aware of the legal criteria and evidence necessary to establish his claim.  He had numerous opportunities to submit evidence in support of his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board finds any notice error to be non-prejudicial and a remand for further notification is not necessary.  See id.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's private medical treatment records, and other VA and service treatment records.  A medical opinion was obtained in January 2010.  

In compliance with the Board's December 2009 remand, VA obtained a January 2010 opinion.  Additional records from Brandon Regional Hospital were obtained.  A handwritten note reflects that the Veteran did not have a "VA stay" during July 2006.  At the hearing, the Veteran does not assert having any prior VA care for heart problems subsequent to private treatment, nor do his additional written reports suggest as such.  A supplemental statement of the case was issued in February 2010.  The record is in substantial compliance with the December 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Emergency medical care received from non-VA facilities requires authorization pursuant to 38 C.F.R. § 17.54 (2013).  Smith v. Derwinski, 2 Vet. App. 378 (1992). 

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received on July 24, 2006.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The Veteran has not asserted, nor does the record otherwise indicate, that he received prior VA authorization for the treatment he received at Brandon Regional Medical Center on July 24, 2006.  Malone v. Gober, 10 Vet. App. 539 (1997); see 38 U.S.C.A. § 1703 (West 2002 & Supp. 2013); 38 C.F.R. § 17.54.  

The Board has also considered entitlement under 38 U.S.C.A. § 1728 for entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility.  However, the Veteran does not meet the threshold requirement that the care and services rendered were either: (1) for an adjudicated service- connected disability, or (2) for a non- service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)).  

Here, the Veteran is service connected for bilateral shoulder disabilities and gastroesophageal reflux disorder (GERD) with a combined rating of 30 percent at the time of treatment and currently 60 percent.  He is not participating in a rehabilitation program.  The July 2006 private treatment was for a heart disorder.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2012); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

This leaves a theory of entitlement pursuant to 38 U.S.C.A. § 1725 (The Veterans Millennium Health Care and Benefits Act).  It provides general authority for 
reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2013). 

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the listed criteria are met.  As relevant, criterion (b), (c), and (d) provide: 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);
See 38 C.F.R. § 17.1002 (2013).

The standard for determining an emergency is whether a prudent lay person would think a delay in treatment would be hazardous to life or health.  The standard is not whether the delay actually would have been hazardous or whether medical professionals would, and did, find an emergency.  38 U.S.C.A. § 1725(f)(1) (West Supp. 2013); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

Brandon Regional Medical Center (Brandon Hospital) records from July 20, 2006 show that the Veteran reported chest pain and underwent adenosine cardiolite stress test.  The results showed normal myocardial perfusion imaging.  Left ventricular ejection fraction (EF) was estimated at 44 percent.  

On July 24, 2006, the Veteran presented to the Brandon Hospital emergency room (ER).  He arrived by private automobile and was assessed as stable.  He described moderate pressure-like chest pain between his shoulder blades.  It had been occurring intermittently over the past week.  The symptoms ceased at rest and use of nitroglycerine.  At maximum intensity, the pain was 8/10 and radiated to the left arm and neck.  He did not have palpitations, but experienced nausea and some dyspnea without diaphoresis.  He was not currently experiencing symptoms and could not identify a precipitating event.  He had positive risk factors of tobacco abuse and hypertension.  The examiner noted the recent stress test was negative, but showed decreased EF.  The Veteran added that he had intermittent chest pain last night and dyspnea upon minimal exertion.  

Clinical examination did not show the Veteran to be in acute distress.  As relevant, electrocardiogram (EKG) revealed a left bundled branch block (LBBB).  Cardiac monitor showed normal sinus rhythm.  A diagnostic catheter was ordered.  

Catheterization revealed normal coronary arteries and left ventricular systolic function.  Chest X-rays showed no focal lung infiltrate.

In February 2007, the Veteran stated that he was an ER registered nurse.  He developed chest pain that was relieved with nitro, diaphoresis, nausea and pain radiating between his shoulders.  These symptoms indicated cardiac hypoxia.  During the ER visit, he had premature atrial and ventricular contractions and irregular heart rate and rhythm.  He had an EF of 43.  He was instructed to follow up with VA on Monday.  However, on Monday, his chest pain returned.  The nearest VA Medical Center (VAMC) was an hour away.  He had always told patients experiencing such symptoms to immediately seek ER care.  

In June 2008, the Veteran wrote his Congressman that he had symptoms of cardiac ischemia when he visited the ER in July 2006.  

The Veteran had an October 2009 hearing.  He stated that he was a registered nurse and worked in various ERs, including Brandon Hospital.  After his initial EKG, he discussed the results with several physicians and they agreed that he would need a pacemaker.  He declined catheterization on his July 20, 2006 visit and thought he could follow-up at VA after the weekend.  However, as he was going to work on Monday, his chest pain returned.  He was admitted into Brandon Hospital for cardiac catheterization.  After a consultation with a private cardiologist, the Veteran declined to have a pacemaker.  He stated that widely accepted triage system characterizes chest pain as an emergent category.  He believed evidence of treatment with nitroglycerin was sufficient to show a heart problem causing chest pain.  In his clinical experience, he would undoubtedly have referred someone with chest pain radiating to their back for emergency medical treatment.  He stated that he considered going to the nearest VAMC, but it was at least an hour away, whereas Brandon Hospital was immediately accessible.  He reiterated that he believed he had a medical emergency and did not have time to travel to the nearest VAMC.  

In January 2010, the Veteran reported that on his initial visit to Brandon Hospital, he was diagnosed with myocarditis and told to follow up with VA primary care within a week.  The initial visit took place on Friday.  On Monday, he attempted to schedule a primary care visit, but his call was not returned.  On Tuesday, he developed chest pain symptoms and sought medical attention at the closest ER (Brandon Hospital).  The treating clinician was concerned that he had cardiac blockage.  In his experience as an ER nurse, chest pain relieved with nitro was an indisputably emergent medical condition.  He would only visit the ER if he genuinely believed it was an emergency.  

VA obtained a medical opinion in January 2010.  The examiner reviewed the medical records and the Veteran's reports.  He observed that the Veteran's post treatment statements contradicted his July 2006 behavior.  It was inexplicable that if he believed his chest pain and associated symptoms were an emergency, he would have refused further treatment on July 20, 2006.  The July 24, 2006 hospital records also show that he had experienced these symptoms over the past week.  The examiner further noted that the distance between Brandon Hospital and nearest VAMC facility is only 17.5 miles and would not require an hour long drive as the Veteran had asserted.  Moreover, the VA ER is always open and he could have visited it over the weekend.  The examiner concluded that a VA facility was available.  

The Veteran contends that his July 24, 2006 ER treatment at Brandon Hospital was for an emergency and VA facilities were not feasibly available.  As explained below, the Board finds the preponderance of the evidence to be against the claim, and it must be denied. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Overall, the Board does not find the Veteran's report (that the July 24, 2006 ER visit was an emergency and a VA facility was not feasibly available) persuasive.  See id.  Review of the July 24, 2006 Brandon ER notes show that the Veteran arrived by a private automobile and had a stable assessment.  He stated that his symptoms had been intermittent over the past week.  The Tampa VAMC was only 16.4 miles away from the Brandon ER.  See https://maps.google.com/maps (last visited December 9, 2013).  It has emergency services and performs cardiac catheterization.  See http://www.tampa.va.gov/contact/ and http://vaww.va.gov/directory/guide/
facility.asp?ID=131&dnum=All (last visited December 9, 2013).  These facts strongly suggest that the Tampa VAMC was feasibly available to treat the Veteran and weigh against the Veteran's contentions of an immediate emergency.  Caluza, 7 Vet. App. 498, 510-511.

A VA physician considered the claim in January 2010 and gave a negative opinion for similar reasons listed above.  The Board considers the January 2010 VA physician's rationale persuasive.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   He detailed the sequence of events as shown in July 2006 Brandon Hospital records and compared it to the Veteran's post treatment reports.  He recites an obvious inconsistency between the Veteran's response to symptoms as detailed in July 2006 Brandon Hospital records and his post treatment assertions that his symptoms necessitated immediate medical attention.  The January 2010 VA medical opinion is probative and further weighs against the claim.  Caluza, 7 Vet. App. 498, 510-511.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 24, 2006 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Reimbursement of unauthorized medical expenses paid for the Veteran's private medical treatment on July 24, 2006 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


